MEMORANDUM **
Upon review of the record and appellant’s opening brief, this court hereby summarily affirms the district court’s order denying appellant’s premature motion for prehminary injunctive relief. See United States v. Hooton, 693 F.2d 857 (9th Cir. 1982) (per curiam) (summary affirmance appropriate where result is clear from face of record); see also, Fed.R.Civ.P. 65 (court can’t grant preliminary injunctive relief prior to service on opposing side).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.